Citation Nr: 0432619	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted with 
which to reopen a claim of entitlement to service connection 
for double pneumonia, and if so, whether service connection 
is warranted.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for scarring of the 
lungs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from December 1945 to October 
1947, and from September 1950 to December 1950.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for COPD, double pneumonia, and scarring of the 
lungs.  

The Board notes that service connection for pneumonia and 
pneumonitis was previously denied by the RO in April 1997.


FINDINGS OF FACT

1.  In an April 1997 decision, the RO denied service 
connection for pneumonia and pneumonitis.  The veteran did 
not appeal that decision.

2.  The veteran filed to reopen the claim for pneumonia in 
August 2002.  The new evidence submitted since the RO's April 
1997 rating decision, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the service connection claim for 
double pneumonia, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  The preponderance of the competent evidence is against 
finding that currently manifested and diagnosed pneumonia, 
COPD, and/or scarring of the lungs are related to the 
veteran's active military service.




CONCLUSIONS OF LAW

1.  The April 1997 decision, which denied service connection 
for pneumonia and pneumonitis, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received since the 
RO's decision of April 1997; thus, the claim of service 
connection for pneumonia is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  Recurrent pneumonia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2004).

5.  Scarring of the lungs was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an October 2002 letter, the RO informed the appellant of 
the VCAA and its effect on his claims.  In addition, the 
appellant was advised, by a February 2003 statement of the 
case (SOC), of the pertinent law, and what the evidence must 
show in order to substantiate the claims.  The SOC also 
advised him of the evidence that was of record.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The appellant has responded to the RO's October 
2002 communication by providing two lay statements and 
additional VA clinical evidence for the record, thus curing 
(or rendering harmless) any previous omissions.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the veteran was provided every opportunity to submit 
evidence, and to attend a hearing before a Veterans Law 
Judge, which he declined.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to his claims has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  In this case, no such examination 
is required, as the record contains copious VA and private 
medical records.  

Thus, in sum, the veteran was informed of the duty to notify, 
and of the duty to assist and to obtain records, 
examinations, and/or opinions.  The veteran was specifically 
advised of the type of evidence that is necessary to support 
the claims.  He has also been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim and notice of how his claim was still 
deficient.  VA has satisfied its duty to assist the appellant 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records reflect that in January 1946 the 
veteran was hospitalized for treatment of acute appendicitis.  
In mid-January 1946, X-ray films revealed pneumonitis of the 
right lower lobe, and Penicillin was started.  The October 
1947 discharge examination showed no abnormalities, and X-ray 
films of the chest taken in October 1947 were normal.  A 
September 1950 examination report revealed no abnormalities.  
In September 1950, the veteran was treated for complaints of 
chest pain, joint soreness, malaise, and chills, assessed as 
influenza.  When he was examined for discharge purposes in 
December 1950, there were no clinical abnormalities, and a 
chest X-ray film was negative.  

A private medical report of Dr. D. dated in June 1957 shows 
that the veteran was admitted for emergency hospitalization 
in March 1957 after suffering from a severe head injury and a 
compound comminuted fracture of the left forearm.  The 
injuries had resulted from an accident while the veteran was 
working at a feedmill and became caught in the belt powering 
the machine.  A left fronto-temporal craniectomy was 
performed, and the left arm fracture was immobilized with a 
cast.  Follow-up appointments revealed improvement of the 
brain damage.  The report revealed that, following his 
discharge from the hospital, a chest X-ray revealed a mild 
right basal pneumonia, which responded to a few days of 
Penicillin therapy.  

Additional information from the private hospital treating the 
veteran in 1957 shows that he was admitted in March 1957 with 
diagnoses including a compound comminuted fracture with 
depression of the left fronto-temporal area, and a fracture 
of the left forearm, treated as described above.  It appears 
that the veteran was discharged from that treatment in late 
April 1957.  He was then treated for one day in May 1957 for 
a diagnosis of pneumonitis, right basal.  In June 1957, the 
veteran was admitted to the hospital for observation, at 
which time a diagnosis of brain damage, frontal lobe type, 
post-traumatic, was made. 

The veteran was hospitalized at a VA facility from July to 
September 1957, as it was believed that he was suffering from 
leukopenia.  The suspected leukopenia could not be confirmed 
by laboratory findings.  Diagnoses of chronic brain syndrome, 
brain trauma (treated, improved); fracture, closed, of the 
left clavicle (untreated); and arthritis of the left shoulder 
(treated, improved), were made.

The veteran filed a claim seeking service connection for 
pneumonia in March 1997.  VA medical records show that he was 
treated for bibasilar pneumonia, resolving, in January 1997.  
In an April 1997 rating decision, the RO denied service 
connection for pneumonia or pneumonitis, on the basis that 
the claim was not well grounded.  The veteran did not appeal 
that decision.

Private medical records received in August 2002 disclose that 
the veteran underwent a physical examination in December 1991 
in conjunction with complaints of a cough, without chest 
pain.  Impressions of acute confusion of uncertain origin; 
severe COPD due to cigarette abuse, bronchitic in nature; 
possible liver disease or alcoholic cerebral disease; and 
status post severe head injury in 1957 were made.  X-ray 
films of the chest taken in December 1991 revealed evidence 
of scattered areas of infiltrates.  A neurological 
examination conducted in December 1991 yielded an impression 
of acute encephalopathy, thought probably secondary to 
respiratory insufficiency, suspected to be secondary to 
underlying pneumonitis or COPD.  A record dated in April 1992 
reveals that the veteran's severe COPD was unchanged, but and 
that his pneumonitis appeared to have accentuated and 
worsened.  Chest X-ray films taken in July 1993 showed 
chronic interstitial changes in the lung bases, but no acute 
evidence of pneumonia, mass, or other pathology.  An entry 
dated in April 1997 reveals that the veteran had stopped 
smoking three months previously, and that in January 1997 VA 
had treated him for an episode of pneumonia.  

In March 1998, the veteran was admitted for private 
hospitalization for treatment of pneumonia.  Diagnoses of 
bilateral bronchopneumonia, COPD, and dementia, secondary to 
a head injury, were made.  A January 1999 lung scan revealed 
a mucous plug causing ventilation and perfusion 
abnormalities, and findings indicative of a possible 
pulmonary embolism.  The veteran was treated for right lower 
lobe pneumonia in January 1999.  A February 1999 record 
indicates that he was hospitalized for 13 days with an 
episode of pulmonary failure due to pneumonia and COPD.  It 
was noted that, since going home, he had done well.  The 
veteran was readmitted for treatment of pneumonia in April 
1999. 

In a private medical statement dated in July 1998, a doctor 
indicated that, in addition to the veteran's head 
injury/organic brain disease, he also had dementia, COPD, and 
Parkinson's disease. 

Private chest X-ray films taken in February 2002 revealed 
evidence of scarring at both lung bases, unchanged as 
compared to films dated in March 1999.

In August 2002, the veteran filed service connection claims 
for COPD, double pneumonia, and scarring of the lungs.  

VA treatment records dated from 1998 to 2002 show treatment 
of the veteran for various conditions including COPD, 
prostate cancer, bipolar disorder, and Hepatitis type C.  X-
ray films of the chest taken in March 2002 showed evidence of 
emphysema and fibrosis.  In April 2002, the veteran underwent 
a fiberoptic bronchoscopy.  An entry dated in August 2002 
reflects that the veteran had symptoms of lethargy, 
confusion, and a high fever.  A diagnostic impression of 
altered mental status, possibly pneumonia, in a patient with 
a history of COPD was made.  Other records dated in August 
2002 show that the veteran was treated for pneumonia with 
antibiotics.  An entry dated in September 2002 reflects that 
the veteran had suffered three episodes of pneumonia during 
the past two months.  Lung films taken in October 2002 
revealed a mucous plug and abnormal ventilation.  A high 
probability of pulmonary embolism was noted.  Later in 
October 2002, the veteran was treated for respiratory 
failure, thought to be most likely secondary to an 
exacerbation of COPD.  

An October 2002 statement from a VA staff physician indicates 
that the veteran was a resident in a VA facility with a 
history of late stage COPD, prostate cancer, hepatitis C, and 
a suspected right lung mass of the chest.  It was noted that 
he was admitted to the ICU in October 2002 with a diagnosis 
of respiratory failure secondary to an exacerbation of COPD.  
It was noted that he was still on ventilation support.

Lay statements were submitted by the veteran's mother and 
wife attesting to his long-standing lung problems and 
recurring pneumonia.  The lay statement from the veteran's 
mother indicates that the veteran was treated for pneumonia 
in 1950. 

III.  Pertinent Law and Regulations

A.  New and Material Evidence

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In considering whether to reopen a claim, VA must 
assume the credibility of the aforementioned evidence which 
supports the veteran's claim, as required by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

However, the legal standard of what constitutes "new and 
material" evidence was recently amended.  This amendment is 
applicable in the instant case, as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and this claim was filed in August 2002.  See 38 C.F.R. § 
3.156(a).  Although the veteran was not notified of this 
change in the regulation, this is not prejudicial to his 
claim, inasmuch as the claim is being reopened herein.  

The revised regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered new and material, and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2004).  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection for 
a chronic disease, such as cardiovascular-renal disease, may 
be granted if manifested to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

IV.  Analysis

A.  New and Material Evidence - Pneumonia

The veteran did not perfect an appeal as to the April 1997 
rating decision denying service connection for pneumonia.  
Thus, that decision became final and requires the submission 
of new and material evidence to reopen the claim.  38 
U.S.C.A. §  7105.  Despite the RO's apparent decision to 
reopen the claim of service connection for pneumonia in 
November 2002, the Board must initially consider the 
threshold question of whether new and material evidence has 
been submitted to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

In this case, when the veteran's claim was initially denied 
in 1997, essentially the only evidence before the RO was 
service medical records showing treatment for pneumonia in 
January 1946 and treatment for pneumonia in May 1957 
coincident with an industrial accident.  Thereafter in 1997, 
the veteran was again treated for pneumonia by VA.

Since the 1997 decision, evidence has been added to the file 
which shows evidence of numerous recurrences of pneumonia 
between 1991 and 2002, as well as establishing that the 
veteran has been treated for pneumonia as recently as 2002.  
The new evidence submitted since the RO's 1997 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been received since the RO's 
1997 rating decision; thus, the claim of service connection 
for pneumonia is reopened.

B.  Service Connection - Pneumonia, COPD, Lung Scarring

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
finding that service connection is warranted for pneumonia, 
COPD, or lung scarring.  

The service medical records contain a single diagnosis of 
pneumonitis of the right lower lobe shown on X-ray films in 
January 1946, which was treated with Penicillin.  The 
remainder of the service medical records are negative for any 
further diagnosis of pneumonia or pneumonitis, or any 
diagnosis of COPD or indications of lung scarring.  October 
1947 and December 1950 examination reports were negative for 
any chest or lung abnormalities, and at both times chest X-
ray films were negative.  

Post-service, approximately seven years after service, the 
veteran was treated for one day in May 1957 for a diagnosis 
of pneumonitis, right basal.  This apparently resolved with 
no further residuals.  

Thereafter, it was not until approximately December 1991 that 
the veteran was treated again for pneumonia, more than 40 
years after his discharge from service and more than 30 years 
after his treatment in 1957.  At that time, scarring of the 
lungs was also shown.  The earliest diagnosis of COPD was 
also made in 1991, and this was attributed not to service, 
but to tobacco abuse.  Records dated from 1991 to 2002 
continue to show treatment for COPD, recurrent episodes of 
pneumonia, and evidence of lung scarring.

Essentially, the record lacks any competent medical evidence 
etiologically linking service and the currently manifested 
pneumonia, COPD and lung scarring, or even suggesting such a 
link.  In fact, although the file contains copious private 
and VA medical records, nowhere are any of these conditions 
linked to service or the isolated episode of pneumonitis 
which was treated and resolved in 1946.  The Board notes that 
contrary to a lay statement presented, neither pneumonia or 
pneumonitis was diagnosed in 1950, at that time the veteran 
was treated for influenza.

The Board has also considered the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology, as they apply to this case.  However, 
initially, aside from the single episode of pneumonitis which 
was treated and resolved in 1946, there was no further 
evidence of any additional lung or chest problems, and no 
diagnosis of any chest or lung problems in service or shown 
on discharge.  Second, even assuming the veteran's competence 
to state that he had chest/lung problems in service and 
thereafter, there are large gaps of time between any 
documented symptoms in this regard; for instance from service 
separation in 1950 until 1957, and then again from the 1958 
until 1991.  

The veteran and his mother and wife have provided lay 
statements to the effect that he was treated for pneumonia in 
service which resulted in subsequent lung and chest problems 
until the present time.  However, these statements were 
provided more than 50 years after service.  The Board is of 
course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above.  However, supporting medical evidence is 
required in the circumstances presented in this case.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  As noted, the 
veteran is competent to report that he had lung/chest 
problems in service, but he is not competent to provide a 
medical nexus opinion relating current disability to the 
symptoms he experienced in service or to the claimed post-
service conditions.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Savage v. Gober, 10 Vet. App. 488 (1997).  Such 
evidence is lacking in this case.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for pneumonia, COPD, and scarring of the 
lungs.  Because the evidence is not in equipoise, the benefit 
of the doubt rule is inapplicable.  See Gilbert, supra.  The 
benefits sought on appeal are accordingly denied.


ORDER

Service connection for (double) pneumonia is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for scarring of the lungs is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



